Name: 90/521/Euratom: Commission Decision of 27 September 1990 concerning the conclusion on behalf of the European atomic energy Community of the Agreement between the European Economic Community and the European atomic energy Community and the Czech and Slovak Federal Republic on trade and commercial and economic cooperation
 Type: Decision
 Subject Matter: Europe;  European construction;  cooperation policy
 Date Published: 1990-10-23

 Avis juridique important|31990D052190/521/Euratom: Commission Decision of 27 September 1990 concerning the conclusion on behalf of the European atomic energy Community of the Agreement between the European Economic Community and the European atomic energy Community and the Czech and Slovak Federal Republic on trade and commercial and economic cooperation Official Journal L 291 , 23/10/1990 P. 0044 - 0044COMMISSION DECISION of 27 September 1990 concerning the conclusion on behalf of the European Atomic Energy Community of the Agreement between the European Economic Community and the European Atomic Energy Community and the Czech and Slovak Federal Republic on trade and commercial and economic cooperation (90/521/Euratom) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular the second paragraph of Article 101 thereof, Whereas the Agreement between the European Economic Community and the European Atomic Energy Community and the Czech and Slovak Federal Republic on trade and commercial and economic cooperation was signed on 7 May 1990; Whereas by Decision of 24 September 1990 the Council approved the said Agreement for the purposes of conclusion by the Commission on behalf of the European Atomic Energy Commission; Whereas the said Agreement should be concluded on behalf of the European Atomic Energy Commission, HAS ADOPTED THIS DECISION: Article 1 The Agreement (1) between the European Economic Community and the European Atomic Energy Community and the Czech and Slovak Federal Republic on trade and commercial and economic cooperation is hereby concluded on behalf of the European Atomic Energy Community. Article 2 The President of the Commission shall give the notification provided for in Article 22 of the Agreement (2) on behalf of the European Atomic Energy Community. Done at Brussels, 27 September 1990. For the Commission The President Jacques DELORS (1) See page 29 of this Official Journal.(2) See page 43 of this Official Journal.